DETAILED ACTION
Withdrawn Objections and Rejections
The objection to the drawings.
The objection to specification.
Election/Restrictions
Newly submitted claims 25 and 26 are directed to an invention (a linearly scalable bioreactor system comprising two bioprocessing bags) that is independent or distinct from the invention originally claimed (a linearly scalable bioreactor system comprising one bioprocessing bag) for the following reason(s):  
I.	Claims 1, 2, 4 to 8, and 17 to 24, drawn to a linearly scalable bioreactor system comprising one bioprocessing bag, classified in class and subclass C12M, main-group and sub-group 23/14; and
II.	Claims 25 and 26, drawn to a linearly scalable bioreactor system comprising two bioprocessing bags, one of which is single-use, classified in class and subclass C12M, main-group and sub-group 23/28.
Inventions I and II are directed to related apparatuses.  The related inventions are distinct if:  (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification;
(b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) 	the prior art applicable to one invention would not likely be applicable to another invention; or
(e) 	the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101, or 35 U.S.C. § 112, first paragraph, or both. 
Because Applicant has already received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  M.P.E.P. § 821.03 and 37 C.F.R. § 1.145.  Accordingly, claims 25 and 26 have not been examined on the merits and are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).  Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data .
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17 and 18 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, namely “system” and “unit”.  Therefore these claims are presumed to invoke 35 U.S.C. § 112, sixth paragraph.
The claim limitations “process measuring system” and “local processing unit” invoke 35 U.S.C. § 112, sixth paragraph.  However, the specification as filed fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  Therefore, the claims are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement, and
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claims 17 and 18 are additionally rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement for not providing a description of the “associated software logic configured to convert a measuring system input and pass the measuring system input to a supervisory controller or human machine input device for data manipulation and storage and to transform the measuring system input from the supervisory controller or human machine input device to a manipulation of the field actuating device or the field actuator”, the “software programming capable of acting on a specific configurable parameter chosen from a process input, a set point, an alarm, and combinations thereof”, the “associated software programming”, or the “supervisory controller and software programming capable of acting on a specific configurable parameter chosen from a process input, a set point, an alarm, and combinations thereof”.
Claims 1, 2, 4 to 8, and 17 to 24 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 1, 2, 4 to 8, and 17 to 24 contain the limitation that “the bioprocessing bag [is] capable of exhibiting substantially the same impeller shear rate and bulk shear rate over a range of values of power per unit volume”.  It is unclear:
how close these rates have to be in order to satisfy the requirement that they be “substantially the same”, especially considering that the extent of the “range of values of power per unit volume” is undefined; and
what structural features of the bioprocessing bag makes it “capable of exhibiting substantially the same impeller shear rate and bulk shear rate over a range of values of power per unit volume”.
Further, it is unclear in claims 17 and 18 what a “supervisory controller” is.  In other words, the language of the claims is such that one of ordinary skill in the art could not interpret their metes and bounds so as to understand how to avoid infringement.  Therefore, the claims do not appraise one of ordinary skill in the art of their scope and fail to serve the notice function required by 35 U.S.C. § 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.  M.P.E.P. § 2173.02.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 to 8, 17, and 19 to 24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jenzsch et al. (WO 2010/139470) in view of Galliher et al. (U.S. Pat. No. 2008/0068920), as evidenced by Kehoe et al. (Tissue Eng. A 16(2), 405-421 (2010)), all references previously cited.
Regarding claims 1, 4, 5, 8, and 19, Jenzsch et al. teach a linearly scalable bioprocessing system comprising a vessel having a working volume of from 5 liters to about 25,000 liters with the ratio of the diameter of the impeller to the diameter of the bioprocessing bag equal to a value of from about 0.2 to 0.8 and a sparging surface.  Jenzsch et al. at page 6, lines 4 to 5 and 9 to 10; and page 12, lines 17 to 18.  Jenzsch et al. do not explicitly teach that the bioprocessing bag has a height to diameter ratios at maximum working volume of about 1.5, an impeller operatively connected to an inside bottom surface of the flexible wall, the bioprocessing bag capable of 
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 liters to 10 liters and 50 liters to 5,000 liters.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. also teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Finally, Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al. at paragraph [0096].
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Jenzsch et al. explicitly teach that the impeller (agitator) can have a height of 200 mm and Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Jenzsch et al. at page 5, lines 25 and Galliher et al. at paragraph [0097].
Jenzsch et al. in view of Galliher et al. do not explicitly teach that the bioprocessing bag is capable of exhibiting substantially the same impeller shear rate and bulk shear rate over a range of values of power per unit volume.  However, Kehoe et al. teach that the damage which shear can cause on the cultured cells makes essential the selection of an appropriate agitation et al. at page 411, column 1, lines 6 to 13.  In other words, Kehoe et al. teach that one of ordinary skill in the art will choose bioreactor dimensions and geometric characteristics in order to achieve the desired performance characteristics, including shear rate.  Accordingly, as evidenced by Kehoe et al., the bioreactor of Jenzsch et al. in view of Galliher et al. is intrinsically capable of exhibiting substantially the same impeller shear rate and bulk shear rate over a range of values of power per unit volume, at least as far as those characteristics can be understood.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  M.P.E.P. § 2144.05(II)(A).
Regarding claims 6 and 7, Jenzsch et al. teach that the impeller is a pitch blade impeller mounted on the center of the impeller plate.  Jenzsch et al. at page 3, lines 27 to 29 and Figures 1a to 1j.
Regarding claim 17, Jenzsch et al. teach a linearly scalable bioprocessing system comprising a vessel having a working volume of from 5 liters to about 25,000 liters with the ratio of the diameter of the impeller to the diameter of the bioprocessing bag equal to a value of from about 0.2 to 0.8 and a sparging surface.  Jenzsch et al. at page 6, lines 4 to 5 and 9 to 10; and page 12, lines 17 to 18.  Jenzsch et al. do not explicitly teach that the bioprocessing bag has a height to diameter ratios at maximum working volume of about 1.5, an impeller operatively connected to an inside bottom surface of the flexible wall, the bioprocessing bag capable of 
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 liters to 10 liters and 50 liters to 5,000 liters.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al. at paragraph [0096].  
Galliher et al. also teach a system of field actuators, a control system which may be used to control sensor electronics, electronic interfaces, pressurized gas controllers and other devices.  Galliher et al. also teach that the control system 34 may be operatively associated with each of the spargers and configured to operate the spargers independently of each other to control multiple gases being introduced into the container and that the mixing system can be controlled by the control system 34.  Galliher et al. further teach that some features may be controlled manually by a user or by an automated control system.  Finally, Galliher et al. teach that the “results of the sensing operations may be input into a computer-implemented control system 115 (e.g., a computer) for calculation and control of various parameters (e.g., temperature and weight/volume measurements) and for display and user interface.  Such a control system may also include a combination of electronic, mechanical, and/or pneumatic systems to control heat, air, and/or liquid delivered to or withdrawn from the disposable container as required to stabilize et al. at paragraphs [0031], [0032], [0065], [0066], and [0071].
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Jenzsch et al. explicitly teach that the impeller (agitator) can have a height of 200 mm and Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Jenzsch et al. at page 5, lines 25 and Galliher et al. at paragraph [0097].
Jenzsch et al. in view of Galliher et al. do not explicitly teach that the bioprocessing bag is capable of exhibiting substantially the same impeller shear rate and bulk shear rate over a range of values of power per unit volume.  However, Kehoe et al. teach that the damage which shear can cause on the cultured cells makes essential the selection of an appropriate agitation rate, and that shear depends on the geometric characteristics of the vessel and the impeller, the presence of baffles, and the physical properties of the medium; and that an estimate of the shear stress in a scalable stirred-suspension bioreactor will include a comparison of the diameters of the impeller and the vessel.  Kehoe et al. at page 411, column 1, lines 6 to 13.  In other words, Kehoe et al. teach that one of ordinary skill in the art will choose bioreactor dimensions and geometric characteristics in order to achieve the desired performance characteristics, including shear rate.  Accordingly, as evidenced by Kehoe et al., the bioreactor of Jenzsch et al. in view of Galliher et al. is intrinsically capable of exhibiting substantially the same impeller shear rate and 
Regarding claims 20 to 22, Galliher et al. teach that the container (e.g., collapsible bag) and the various components (including the impeller) are formed of a suitable similar or different flexible material, and that the flexible material may be one that is USP Class VI certified, e.g., silicone, polycarbonate, polyethylene, and polypropylene.  Galliher et al. at paragraphs [0038], [0079], and [0098].
Regarding claims 23 and 24, Galliher et al. teach a sparger with a plurality of drilled holes with a diameter of 0.5 mm and 1.0 mm.  Galliher et al. at paragraph [0119].
Claim 18 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Jenzsch et al. (WO 2010/139470) in view of Galliher et al. (U.S. Pat. No. 2008/0068920), as evidenced by Kehoe et al. (Tissue Eng. A 16(2), 405-421 (2010)), as applied to claims 1, 2, 4 to 8, 17, and 19 to 24 supra; and further in view of West et al. (U.S. Pat. Appl. Pub. No. 2005/0158701), all references previously cited.
Regarding claim 18 as explained supra, Jenzsch et al. in view of Galliher et al., as evidenced by Kehoe et al., teach a means for human interaction with the system using a computer but do not teach that the interface is a touch-screen based interface.  However, West teaches an integrated bioreactor system monitor and control system having a supervisory controller 120 and a utility tower 115 having a data entry/display touch-screen 117.  West also teaches that the supervisory controller contains software programming capable of acting on a specific configurable parameter such as a process input, a set-point, and combinations thereof.  prima facie obvious for one of ordinary skill in the art to modify the teachings of Jenzsch et al. in view of Galliher et al., as evidenced by Kehoe et al., to use a touch-screen interface and supervisory controller as taught by West because such an interface and controller are useful for controlling and interfacing with bioreactor systems.
Response to Arguments
Applicant’s arguments filed 26 April 2021 have been fully considered but are not persuasive.
The examiner disagrees with Applicant that paragraph [0032] of the application as filed provides adequate written description for the “process measuring system” and “local processing unit” to overcome the rejections under 35 U.S.C. § 112, first paragraph and under 35 U.S.C. § 112, second paragraph.  Amendment and Response to Office Action filed 26 April 2021 at pages 9 to 10.  At best, this paragraph provides a generalized description of a system “built on a configurable software platform” that can perform various actions but does not provide any description of what the features of this “configurable software” are.  Applicant is reminded that 35 U.S.C. § 112, first paragraph, requires that “(t)he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 
In response to Applicant’s argument that the paragraph [0047] of specification as filed provides “inter alia, ‘the bulk shear rate is substantially the same (+/- 25%) for both bioreactors at a given P/V”, Amendment and Response to Office Action filed 26 April 2021 at page 10, not only is this statement related to shear rates between two bioreactor bags while the claims as pending are directed to just one bioreactor bag, limitations from the specification are not read into the claims.  M.P.E.P. § 2111.01(II).  Furthermore, while Applicant is able to recite functional limitations in a claim, as indicated supra 35 U.S.C. § 112, second paragraph, requires that Applicant “particularly point out and distinctly claim” the invention.  Certainly without knowing how Applicant has achieved the functional feature of a bioprocessing that is “capable of exhibiting substantially the same impeller shear rate and bulk shear rate over a range of values of power per unit volume”, which is not clear even if one of ordinary skill in the art were to consult the specification as filed, any claim the contains this limitation would be indefinite for the reasons listed supra.
Regarding the height of the impeller from the sparging surface, Applicant’s statement “that the Examiner’s conclusory ‘design choice’ determination lacks reasoning based on rational underpinning to explain why a skilled artisan would have chosen the claimed spacing”, Amendment and Response to Office Action filed 26 April 2021 at page 13 to 14, is incorrect.  As explained supra, not only does Jenzsch et al. teach an impeller (agitator) at the claimed height of 200 mm but Galliher et al. specifically teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, M.P.E.P. § 2144.05(II)(A), and Galliher et al. provide “reasoning based on rational underpinning to explain why a skilled artisan would have chosen the claimed spacing”.  Galliher et al. at paragraph [0097].  Furthermore, the fact that Applicant 
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799